This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0459

                                     Helmut Scholz,
                                        Relator,

                                           vs.

                 Department of Employment and Economic Development,
                                     Respondent.

                                 Filed October 13, 2015
                                        Affirmed
                                     Larkin, Judge

                 Department of Employment and Economic Development
                                 File No. 32814029-3


Helmut Scholz, Kansas City, Missouri (pro se relator)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent department)


         Considered and decided by Chutich, Presiding Judge; Ross, Judge; and Larkin,

Judge.

                         UNPUBLISHED OPINION

LARKIN, Judge

         Relator challenges an unemployment-law judge’s dismissal of his appeal of an

ineligibility determination as untimely. We affirm.
                                         FACTS

       On August 18, 2014, respondent Minnesota Department of Employment and

Economic Development (DEED) issued a determination of ineligibility concluding that

relator Helmut Scholz had been overpaid unemployment benefits from September 8 to

October 13, 2013, resulting in a total overpayment of $1,380. DEED informed Scholz

that “[t]his determination will become final unless an appeal is filed by Monday,

September 8, 2014.”

       On September 9, 2014, Scholz filed an appeal, arguing that there were

discrepancies between the payments summarized in the ineligibility determination and

the amounts deposited in his bank account. Scholz stated, “I suppose I missed the

deadline to appeal by one day, but since it took [DEED] eight months to reply to my

January 22, 2014 letter I believe my being one day late should not weigh too heavily.”1

       An unemployment-law judge (ULJ) dismissed Scholz’s appeal as untimely. The

ULJ reasoned that he had “no legal authority to hear and consider the appeal” because

Scholz did not file within the legally required time period.           Scholz requested

reconsideration, acknowledging that he missed the appeal deadline by one day but

arguing that the amount of his overpayment was “clearly inaccurate.” The ULJ affirmed

the dismissal.

       This certiorari appeal follows.

1
  Scholz indicates that after receiving a 1099-G tax form from DEED and being unable to
reconcile the payments that he had received with the information in the form, “[h]e wrote
back to [DEED] asking for a detailed breakdown of the payments so as to enable him to
reconcile the account.” Scholz further indicates that “[t]his request remains unanswered
to this date.”

                                            2
                                    DECISION

      This court may reverse or modify a ULJ’s decision “if the substantial rights of the

petitioner may have been prejudiced because the findings, inferences, conclusion, or

decision” are “unsupported by substantial evidence in view of the entire record as

submitted” or “affected by other error of law.” 2015 Minn. Laws 1st Spec. Sess. ch. 1,

art. 6, § 12, at 1693 (amending Minn. Stat. § 268.105, subd. 7(d) (2014)). “An agency

decision of whether to dismiss an appeal as untimely is a question of law, which we

review de novo.” Stassen v. Lone Mountain Truck Leasing, LLC, 814 N.W.2d 25, 29

(Minn. App. 2012).

      “A determination of . . . ineligibility is final unless an appeal is filed by the

applicant . . . within 20 calendar days after sending.” Minn. Stat. § 268.101, subd. 2(f)

(2014). “That 20-day deadline is absolute and unambiguous, and a ULJ must dismiss an

untimely appeal from an eligibility determination for lack of jurisdiction.” Kangas v.

Indus. Welders & Machinists, Inc., 814 N.W.2d 97, 100 (Minn. App. 2012) (quotation

omitted). “[T]here are no provisions for extensions or exceptions.” Johnson v. Metro.

Med. Ctr., 395 N.W.2d 380, 382 (Minn. App. 1986).

      Scholz concedes that he did not comply with the deadline to appeal DEED’s

ineligibility determination. However, he contends that the ULJ’s dismissal of his appeal

as untimely is “rather unseemly” because DEED did not respond to his January 2014

request for information regarding his unemployment-benefits account.

      Because Scholz filed his appeal one day after the statutory filing deadline, the ULJ

properly dismissed Scholz’s appeal as untimely. Although this result may seem harsh,


                                           3
there are no exceptions to the 20-day deadline, and “[t]here is no equitable or common

law denial or allowance of unemployment benefits.” Minn. Stat. § 268.069, subd. 3

(2014).

       Scholz asks this court to “order [DEED] to show a proper accounting of the

payments in order to establish the correct amount of overpayment.” He “acknowledges

the possibility of an overpayment” but argues that “the amount claimed as the alleged

overpayment is clearly incorrect.”     Because Scholz did not file a timely appeal of

DEED’s determination that he was overpaid $1,380, the determination is final. See

Minn. Stat. § 268.101, subd. 2(f). The only decision that is before this court for review is

the dismissal of Scholz’s appeal of DEED’s ineligibility determination as untimely.

Because Scholz filed his appeal after the 20-day filing deadline, that decision was not

erroneous.

       Affirmed.




                                             4